United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2820
                                   ___________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the District
      v.                               * of Minnesota.
                                       *
Francisco Silva-Perez, also known as   *      [UNPUBLISHED]
Francisco Delacruz-Vargas,             *
                                       *
                   Appellant.          *
                                  ___________

                             Submitted: December 12, 2000

                                  Filed: December 19, 2000
                                   ___________

Before LOKEN, HEANEY, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       Francisco Silva-Perez appeals his conviction for conspiracy to distribute and
aiding and abetting the possession of illegal drugs. Silva-Perez argues the evidence
was insufficient to convict him of either crime and there was a fatal variance between
the indictment and the evidence. Having carefully considered the briefs, the record,
and the applicable law, we conclude Silva-Perez's arguments are meritless and thus
affirm Silva-Perez's conviction. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-